NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLEMENTE HUERTA-JIMENEZ;                        No.    19-55420
ERMELINDA PEREZ,
                                                D.C. No.
                Petitioners-Appellants,         3:19-cv-00150-MMA-BLM

 v.
                                                MEMORANDUM*
CHAD F. WOLF, Secretary of the
Department of Homeland Security;
RONALD D. VITIELLO; WILLIAM P.
BARR, Attorney General; UNITED
STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT; U.S.
DEPARTMENT OF HOMELAND
SECURITY,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                          Submitted December 2, 2020**


Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Clemente Huerta-Jimenez and Ermelinda Perez appeal from the district

court’s judgment dismissing their 28 U.S.C. § 2241 habeas corpus petition. We

have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Zavala

v. Ives, 785 F.3d 367, 370 (9th Cir. 2015), and we affirm.

      The district court did not err in determining that it lacked jurisdiction over

petitioners’ 28 U.S.C. § 2241 habeas petition. See Garcia de Rincon v. Dep’t of

Homeland Sec., 539 F.3d 1133, 1138-40 (9th Cir. 2008) (habeas jurisdiction over

expedited removal orders is limited to “to an inquiry over whether: ‘(A) the

petitioner is an alien, (B) whether the petitioner was ordered removed under such

section, and (C) whether the petitioner can prove by a preponderance of the

evidence that the petitioner is an alien lawfully admitted for permanent residence’”

(citing 8 U.S.C. § 1252(e)(2))); see also 8 U.S.C. § 1252(g) (courts generally lack

jurisdiction to hear claims arising from the Attorney General’s decision to

commence proceedings); J.E.F.M. v. Lynch, 837 F.3d 1026, 1032-33 (9th Cir.

2016) (no matter how a claim is framed, if it “challenges the procedure and

substance of an agency determination that is inextricably linked to the order of

removal, it is prohibited by section 1252(a)(5)” (citation and internal quotation

marks omitted)).

      In light of this disposition, we need not reach petitioners’ contentions

regarding constructive custody. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th


                                          2                                      19-55420
Cir. 2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      Petitioners’ contentions concerning the Suspension Clause are foreclosed by

Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1969-71 (2020) (where

petitioner “does not want simple release but, ultimately, the opportunity to remain

lawfully in the United States” the relief requested falls outside the scope of the writ

and the Suspension Clause argument fails).

      AFFIRMED.




                                           3                                    19-55420